Name: 88/237/EEC: Commission Decision of 8 March 1988 approving an agricultural development programme for the Scottish islands pursuant to Regulation (EEC) No 1402/86 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1988-04-26

 Avis juridique important|31988D023788/237/EEC: Commission Decision of 8 March 1988 approving an agricultural development programme for the Scottish islands pursuant to Regulation (EEC) No 1402/86 (Only the English text is authentic) Official Journal L 105 , 26/04/1988 P. 0023 - 0024*****COMMISSION DECISION of 8 March 1988 approving an agricultural development programme for the Scottish islands pursuant to Regulation (EEC) No 1402/86 (Only the English text is authentic) (88/237/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1402/86 of 6 May 1986 introducing a common action for the encouragement of agriculture in the Scottish islands off the northern and western coasts with the exception of the Western Isles (Outer Hebrides) (1), and in particular Article 8 thereof, Whereas the Government of the United Kingdom forwarded to the Commission on 4 November 1987 an agricultural development programme for the Scottish islands; Whereas the said programme comprises all the information listed in Article 2 of Regulation (EEC) No 1402/86, which ensures that the objectives of the said Regulation may be achieved; Whereas in conformity with Article 6 of Regulation (EEC) No 1402/86, it is necessary, in agreement with the United Kingdom, to fix the manner in which periodic information is to be provided on the progress of the programme; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The agricultural development programme for the Scottish islands, forwarded by the Government of the United Kingdom pursuant to Regulation (EEC) No 1402/86 on 4 November 1987, is hereby approved. Article 2 In conformity with Article 6 of Regulation (EEC) No 1402/86, the manner in which the periodic information to be provided by the United Kingdom on the progress of the programme is fixed as follows: The Government of the United Kingdom shall present a written report each year before 31 July showing progress with the implementation of the programme which shall include the following data: 1. Farm Development Scheme - Number of applications, - Number of farm business plans approved, - Total aid approved of which: - land improvement, - farm buildings, - farm machinery, - farm tourism, - crafts and other complementary activities, - storage and disposal of farm waste, - Area of land improvement work approved, - Total aid paid of which: - land improvement, - farm buildings, - farm machinery, - farm tourism, - crafts and other complementary activities, - storage and disposal of farm waste; 2. Environmental measures - Number of farm plans with environmental measures, - Area of land on which environmental measures are paid, - Total aid paid for environmental measures; 3. Livestock development (a) Beef cattle measure: - number of farms participating, - number of premium quality heifers entering breeding herd, - total aid paid; (b) Sheep development measure: - number of farms participating, - number of premium quality gimmers entering breeding flock, - total aid paid; (c) Stock health measure: - number of participating farmers, - total aid paid; 4. Fish farming, for each species - number of farms participating, - amount of aid paid, - projected output; 5. Jetties, slipways and associated facilities - number of jetties, slipways and associated facilities approved for aid, - amount of aid approved, - aid paid; 6. Aid for crofter housing - number of farms/crofts participating, - amount of aid paid. 7. Activities of Project Team. Article 3 A Monitoring Committee shall be set up by mutual agreement between the Commission and the Government of the United Kingdom to assist in the implementation of the common measure. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 8 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 14. 5. 1986, p. 9.